     Case 2:18-cv-02337-JAD-PAL Document 12 Filed 01/16/19 Page 1 of 2




1    KIRK T. KENNEDY, ESQ.
     Nevada Bar No: 5032
2    815 S. Casino Center Blvd.
     Las Vegas, NV 89101
3    (702) 385-5534
     email: ktkennedylaw@gmail.com
4    Attorney for Plaintiff
5                            UNITED STATES DISTRICT COURT
6                                    DISTRICT OF NEVADA
7    EILEEN GOLDMAN,                            )     2:18-cv-02337-JAD-PAL
     Individually,                              )
8                                               ) Stipulation and Order to Stay Case
                  Plaintiff,                    )
9                                               ) Pending Arbitration
     vs.                                        )
10                                              )
     NEWAGE LAKE LAS VEGAS, LLC dba )
11   HILTON LAKE LAS VEGAS RESORT               )
     & SPA, a Nevada limited liability company, )
12                                              )       ECF Nos. 6, 7, 12
                  Defendant.                    )
13   ___________________________________ )
14       STIPULATION TO STAY CASE PROCEEDINGS AND PROCEED WITH
                              ARBITRATION
15
            IT IS HEREBY STIPULATED AND AGREED that the Plaintiff, EILEEN
16
     GOLDMAN, by and through her undersigned counsel, KIRK T. KENNEDY, ESQ., and
17
     the Defendant, NEWAGE LAKE LAS VEGAS LLC dba HILTON LAKE LAS VEGAS
18
     RESORT & SPA, by and through its undersigned counsel, JOSHUA A. SLIKER, ESQ.
19
     of the firm of Jackson Lewis P.C., agree to stay the above-entitled case proceedings and
20
     require all claims alleged by Plaintiff in her above-entitled action to be addressed and
21
     decided by binding arbitration through the American Arbitration Association, according
22
     to the parties’ signed, mutual agreement concerning arbitration. This is the first request by
23
     stipulation to stay the case proceedings.
24
            The parties further stipulate and agree that the Defendant’s pending motion to
25
     compel arbitration, ECF 7, shall be vacated and withdrawn by the Defendant. The parties
26
     further agree that the Defendant’s pending motion to dismiss complaint, ECF 6, which
27

28


                                                  1
     Case 2:18-cv-02337-JAD-PAL Document 12 Filed 01/16/19 Page 2 of 2




     has been responded to by the Plaintiff, ECF 11, shall be denied without prejudice as
1
     moot.
2

3
     /s/Kirk T. Kennedy                          /s/Joshua A. Sliker
4    KIRK T. KENNEDY, ESQ.                       JOSHUA A. SLIKER, ESQ.
     Nevada Bar No: 5032                         Nevada Bar No: 12493
5    815 S. Casino Center Blvd.                  Jackson Lewis, P.C.
     Las Vegas, NV 89101                         3800 Howard Hughes Pkwy., Ste. 600
6    (702) 385-5534                              Las Vegas, NV 89169
     Attorney for Plaintiff                      (702) 921-2460
7                                                Attorney for Defendant
     Dated: 1/16/19
8                                                Dated: 1/16/19
9

10

11
                                             ORDER
12
        Based
           IT on  the ORDERED.
               IS SO  parties' stipulation [ECF No. 12] and good cause appearing, IT IS
13   HEREBY ORDERED that the motion to dismiss [ECF No. 6] is DENIED as moot; the
14   motion to compel arbitration   [ECF
                            Dated this  __ No.
                                            day 7]
                                                of is deemed
                                                   January,   WITHDRAWN; and THIS
                                                            2019.
     CASE IS STAYED pending conclusion of the arbitration. Once the arbitration is
15   concluded, any party may move to lift this stay and ask for further relief.
16                                _________________________________________
                                  UNITED STATES DISTRICT COURT JUDGE
17
                                                _________________________________
                                                          ____
                                                             _ _________
                                                                      ____
                                                                        __ _______
                                                                                _ __
18                                                        ict Ju
                                                U.S. District JJudge
                                                                udgge Jennifer
                                                                            er A.. Do
                                                                                   Dorsey
                                                Dated: January
                                                           uary 16
                                                                 16, 2019
19

20
     Submitted by:
21
     /s/Kirk T. Kennedy
22   KIRK T. KENNEDY, ESQ.
     Nevada Bar No: 5032
23   Attorney for Plaintiff
24

25

26

27

28


                                                2
